08/23/2021


          IN THEE SUPREME COURT OF THE STATE OF MONTANA                                   Case Number: DA 21-0180


                                         DA 21-0180


 IN RE THE PARENTING OF:

M.L.A.,
                                                                   FILED
             A Minor Child,
                                                                     AUG 2 3 2021
                                                                   Bowen Greenwood
                                                                 Clerk of Supreme Court
                                                                    State of hilontane
NATHAN R. WHITE,
                                                                    ORDER
             Petitioner and Appellant,

      and

AMANDA M. ANDERSON,

             Respondent and Appellee.


      Appellant Nathan R. White has filed a motion to dismiss this appeal. Good cause
appearing.
      IT IS ORDERED t) at the case is DISMISSED WITH PREJUDICE.
      DATED this         day of August, 2021.
                                                For the Court,